DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Species A in the reply filed on January 8, 2021 is acknowledged.  The traversal is on the ground(s) that Claim 1 has been amended to recite the limitations of the process of Claim 15 and Claim 15 has been amended to recite the limitations of the product of Claim 1. Thus, Inventions I and II are not independent and distinct because the product requires the process and the process requires the product.  The examiner concurs with applicant’s remarks and the restriction requirement between Inventions I and II has been withdrawn.  However, a Species requirement is also present in the case.  Species A-C disclose separate and distinct brake systems with separate valve functions.  Because these separate Species remain in the instant application, this species election requirement is being maintained.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 14, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 8, 2021.
Specification
The disclosure is objected to because of the following informalities: on page 15, line 11, the term “the second evaluation and control unit 214” should read –the second evaluation and control unit 24—to be consistent with the drawings and the previous lines of the specification, on page 15 line 22, the term “RB2” should read –RB3—since it is the third wheel brake that is being referenced here, on page 21 line 22, the term “drive 12.3” should read –drive 12.2—to be consistent with the drawings and previous lines of the specification, and on page 22 line 9, the term “drive 22.3” should read –drive 22.2—to be consistent with the drawings and the previous lines of the specification.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 6-9, 12, 13, and 15-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 5, 7-10, 13, 14, 16, 17, and 18 of copending Application No. 17/046,239 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding Claim 1 of the instant application, Claims 1 and 16 of the ‘239 application disclose the same features of the claimed invention. 
Regarding Claim 2 of the instant application, see Claim 4 of the ‘239 application.
Regarding Claim 3 of the instant application, see Claim 5 of the ‘239 application.
Regarding Claim 6 of the instant application, see Claim 7 of the ‘239 application.
Regarding Claim 7 of the instant application, see Claim 8 of the ‘239 application.
Regarding Claim 8 of the instant application, see Claim 9 of the ‘239 application.
Regarding Claim 9 of the instant application, see Claim 10 of the ‘239 application. 
Regarding Claim 12 of the instant application, see Claim 13 of the ‘239 application.
Regarding Claim 13 of the instant application, see Claim 14 of the ‘239 application.
Regarding Claim 15 of the instant application, see Claims 1 and 16 of the ‘239 application.
Regarding Claim 16 of the instant application, see Claim 17 of the ‘239 application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2014/0203626 to Biller et al.
Regarding Claim 1, Biller et al disclose a multiple circuit hydraulically open brake system (see Figure 6) having all the features of the instant invention including:  at least two wheel brakes 8-11, which are each assigned to a respective brake circuit I,II having a pressure-relief path 14b, 14a; a first single-circuit pressure generator 5; a second single-circuit pressure generator 49, the first and second single-circuit pressure generators 5,49 being hydraulically connected in parallel between at least one fluid container 4 and the at least two wheel brakes 8-11; and a modulation unit 6a-6d,7a-7d configured to modulate respective hydraulic connections between the first and second single-circuit pressure generators 5,49 to the at least two wheel brakes 8-11 and for the individual brake pressure modulation in the at least two wheel brakes 8-11, wherein the first single-circuit pressure generator 5 is assigned to a main system 360 which has a first energy supply 35 (see paragraph 0046), a first evaluation and control unit 12, a  wherein the second evaluation and control unit 339 controls the second single-circuit pressure generator 49 (see paragraph 0066), wherein components of the modulation unit 6a-6d, 7a-7d are assigned to the main system 360 so that said components of the modulation unit and the first single-circuit pressure generator 5 are controlled by the first evaluation and control unit 12 and supplied with energy by the first energy supply 35 (see paragraph 0053), wherein in normal operation: the first single-circuit pressure generator 5 is configured to operate the main system 360 to increase, reduce, or maintain the pressure in the first and the second brake circuits I and II; and the modulation unit 6a-6d, 7a-7d is configured to perform the individual brake pressure modulation in the at  the second single-circuit pressure generator 49 is configured to operate the secondary system 340 to increase, reduce, or maintain the pressure in the first and the second brake circuits I and II (see paragraph 0048); and the individual brake pressure modulation in the at least two wheel brakes 8-11 is omitted (see paragraph 0055).
Regarding Claim 2, Biller et al further disclose that at least one of the first and second evaluation and control units 12 is configured to control the first, second, third, and fourth shut-off valves 26a, 26b, 59a, 59b in such a way that, when one of the first and second single circuit pressure generators is activated, a hydraulic fluid is not conducted through the other of the first and second single circuit pressure generators (see paragraphs 0048 and 0066).
Regarding Claim 6, see common fluid container 4 shared by the main system 360 and the secondary system 340 as shown in Figure 6.
Regarding Claim 7, see paragraph 0046 and the plunger system of first pressure generator 5.
Regarding Claim 8, Biller et al further disclose at least one suction line (see Figures 1 and 6 and the suction line extending from port 46) having a non-return valve 52 that hydraulically connects the first single circuit pressure generator 5 to the first fluid container 4 (see Figures 1 and 6 and paragraphs 0046 and 0047).

Regarding Claim 10, Biller et al further disclose that at least first pressure generator 5 is configured as a plunger system (see Figures 1 and 6) comprising:  a piston cylinder unit 36 having a piston and a chamber 37, and a drive 35/M configured to move the piston 36 against the force of a return spring for pressure adjustment in the chamber 37 (see Figures 1 and 6 and paragraph 0046).
Regarding Claim 11, note how the second pressure generator 49 is configured as a pump system comprising a pump 42 and a drive 43 that drives the pump (see Figure 6 and paragraph 0049).
Regarding Claim 13, see Figure 1 which discloses a common hydraulic block 21 in which the first pressure generator 5, a second pressure generator 40, and the modulation unit 6a-6d, 7a-7d are arranged.
Regarding Claim 15, see Claim 1 above.
Regarding Claim 17, see paragraph 0041 and inlet valves 6a-6d and outlet valves 7a-7d.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0203626 to Biller et al in view of PG Publication No. 2014/0152085 to Biller et al.
Regarding Claim 3, Biller et al ‘626 disclose most all the features of the instant invention as applied above, except for the first and second shut-off valves being configured as magnetic valves that are closed when de-energized, the third and fourth shut-off valves being configured as magnetic valves which are open when de-energized, and the first evaluation and control unit controlling the first, second, third, and fourth shut-off valves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake system of Biller et al ‘626 so that the first and second shut-off valves are configured as magnetic valves that are closed when de-energized, the third and fourth shut-off valves are configured as magnetic valves which are open when de-energized, and the first evaluation and control unit controls the first, second, third, and fourth shut-off valves as taught by Biller et al ‘085 as a matter of design preference dependent upon the desired type of valve control of the brake system.  Regulating the shut-off valves to be normally open or closed is merely a matter of the type and size of the valves used and the desired hydraulic fluid distribution within the brake system.
Regarding Claim 16, Biller et al ‘085 further discloses that, in normal operation, operating the first shut-off valve 26a and the second shut-off valve 26b into an open state, operating the third shut-off valve 47a and the fourth shut-off valve 47b into a closed state, and controlling a drive 35 of the first pressure generator 5 to increase, 
Regarding Claim 19, Biller et al ‘085 further disclose that when a leakage is detected in one of the brake circuits I, II, closing one of the shut-off valves 23a,b that is associated with the one brake circuit in which the leakage is detected (see paragraphs 0029 and 0057 and Claim 14 of the ‘085 publication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake system of Biller et al ‘626 so that when a leakage is detected in one of the brake circuits, one of the shut-off valves that is associated with the one brake circuit in which the leakage is detected is closed as taught by Biller et al ‘085 so that the hydraulic fluid within the brake system can always be adequately regulated and the brakes can always have an adequate amount of brake fluid to properly apply the brakes of the vehicle.
Regarding Claim 20, Biller et al ‘085 further discloses that when a leakage is detected in one of the at least two wheel brakes 8-11, closing an inlet valve 23a or 23b associated with the one of the two wheel brakes in which the leakage is detected (see paragraphs 0029 and 0057 and Claim 14 of the ‘085 publication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake system of Biller et al ‘626 so that when a leakage is detected in one of the wheel brakes, one of the inlet valves that is associated with the one of the wheel brakes in which the leakage is detected is .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2014/0203626 to Biller et al.
Regarding Claim 12, Biller et al disclose that during an individual brake pressure modulation in the at least one wheel brake 10, 11 brake fluid that is released from the at least one wheel brake 10,11 is returned via the at least one pressure relief path 14a,14b to fluid container 4 (see paragraph 0041).
However, Biller et al do not disclose that the fluid container structure is that of a first fluid container and a second fluid container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the fluid container of Biller et al to be two separate fluid containers as a matter of design preference dependent upon the desired fluid arrangement for the pressure generators.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2015/0175146 to Quirant et al., PG Publication No. 2017/0072920 to Besier et al., PG Publication No. 2017/0282877 to Besier et al., PG Publication No. 2020/0406878 to Friedrich et al., PG Publication No. 2021/0039616 to Friedrich et al., WO document no. 2019/201619 to Friedrich et al., and WO document no. 2019/223924 to Friedrich et al all disclose brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/23/21